Citation Nr: 1539317	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  09-15 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for left hip bursitis. 

2.  Entitlement to an initial compensable disability rating for right hip bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran subsequently moved to the jurisdiction of the RO in Houston, Texas, which retains jurisdiction in this appeal. 

The Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge in October 2009; a transcript of this proceeding has been associated with the claims file. 

The Board remanded the matters on appeal in February 2010 and December 2011 for further development.  In September 2014, the Board, in pertinent part, denied the increased ratings claims now on appeal.  The Veteran appealed the September 2014 Board decision pertaining to her bilateral hip rating to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

As a final preliminary matter, the Board notes this appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran's left hip bursitis is manifested by painful motion, stiffness, tenderness and non-compensable limitation of motion.

2.  The Veteran's right hip bursitis is manifested by painful motion, stiffness, tenderness and non-compensable limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, for left hip bursitis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5019-5252 (2015).

2.  The criteria for a 10 percent rating, but no higher, for right hip bursitis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5019-5252 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, a letter dated in October 2006, sent prior to the May 2007 rating decision on appeal, advised the Veteran of the evidence and information necessary to substantiate her underlying service connection claim for left and right hip bursitis, as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised her of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

After the award of service connection in the May 2007 rating decision on appeal, the Veteran appealed with respect to the propriety of the initially assigned rating for her left and right hip bursitis.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for her left and right hip bursitis was granted by the RO in the May 2007 rating decision, and a noncompensable rating was assigned, effective October 1, 2006.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  She provided testimony at a Board hearing in October 2009.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA joint examination most recently in September 2010.  The Veteran has not reported receiving any recent treatment specifically for her hip condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected bilateral hip disorder since she was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.  The September 2010 VA examination report is thorough and supported by VA outpatient treatment records.  As such, the September 2010 VA examination in this case is adequate upon which to base a decision.

The Veteran was provided an opportunity to set forth her contentions during the October 2009 hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the Board hearing, the undersigned enumerated the issues on appeal.  Also, information was solicited regarding the current symptoms of her disabilities and whether there were any outstanding medical records available.  See T. at pgs. 8-29.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims for increased ratings.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in February 2010 to provide the Veteran with VA examinations in conjunction with her increased rating claims.  As discussed above, those examinations occurred in September 2010 and are adequate.  In its December 2011 remand, the Board also instructed that the Veteran's outstanding VA treatment records prior to 2011 (and to the present) be obtained.  Thereafter, the Veteran's VA treatment records through August 2012 were obtained.  The Veteran has not identified additional VA or private treatment records that she wished to have associated with the claims file.  The Board thus finds that the RO complied substantially with February 2010 and December 2011 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

The Veteran's service-connected bilateral hip bursitis is currently evaluated as zero percent disabling (noncompensable) under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5019 (bursitis). See 38 C.F.R. § 4.71a, DC 5019 (2015).  DC 5019 provides that bursitis will be rated on limitation of motion of the affected parts, as degenerative arthritis under DC 5003. See 38 C.F.R. § 4.71a, DC 5003 (2015).  The hip, including limitation of motion, is covered by DCs 5250-5255.

Limitation of motion of the hip is rated under either DC 5251, 5152, or 5253. 

Under DC 5251, the criterion for a 10 percent rating, which is the maximum rating for limitation of extension, is extension limited to 5 degrees. 

Under DC 5252, the criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees. 

Under DC 5253, the criteria for a 10 percent rating is the inability to cross the legs or external rotation limited to 15 degrees.  The criterion for the next higher rating, 20 percent, is abduction limited to 10 degrees. 

Normal extension of the hip is to 0 degrees and normal flexion is to 125 degrees. Normal abduction is to 45 degrees. 38 C.F.R. § 4.71a, Plate II.

DC 5250 covers ankylosis of the hip.  Favorable ankylosis, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction warrants a 60 percent rating.  Intermediate ankylosis warrants a 70 percent evaluation.  Unfavorable ankylosis, extremely unfavorable ankylosis, the foot not reaching ground, crutches necessitated, warrants a 90 percent evaluation.  

An 80 percent evaluation is assigned for a flail hip joint under DC 5254. 

DC 5255 covers impairment of the femur.  Under DC 5255, fracture of the shaft or anatomical neck of the femur with nonunion and loose motion (spiral or oblique fracture) warrants an 80 percent rating, and with nonunion without loose motion and weight bearing preserved with the aid of a brace warrants a 60 percent rating.  Fracture of the surgical neck of the femur, with false joint, warrants a 60 percent rating.  Malunion of the femur with marked knee or hip disability warrants a 30 percent rating; with moderate knee or hip disability warrants a 20 percent rating; and slight knee or hip disability warrants a 10 percent rating.

DC 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DC for the specific joint or joints involved (DC 5200, etc.).  See 38 C.F.R. § 4.71a, DC 5003 (2015).  When the limitation of motion of a specific joint or joints is non-compensable under the appropriate DC, then a 10 percent rating is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  DC 5003 also provides that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned for degenerative arthritis with x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups.  A maximum 20 percent rating is assigned under DC 5003 for degenerative arthritis with x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  Id. 

Note (1) to DC 5003 states that the ratings based on x-ray findings will not be combined with ratings based on limitation of motion. Note (2) to DC 5003 states that ratings based on x-ray findings will not be used in rating DCs 5013 to 5024 (to include DC 5019 for bursitis). See 38 C.F.R. § 4.71a, DC 5003, Notes (1) and (2) (2015).

A November 2005 private treatment report notes complaints of bilateral hip pain that "bothers her when she is in any one position for a prolonged period of time, including sitting, standing, or sleeping."  The Veteran reported that she previously underwent physical therapy for trochanteric bursitis.  Objectively, the trochanteric bursae were not painful, but there was tenderness over the gluteus medius muscles, bilaterally.  The diagnostic impression was bilateral gluteus medius tendonitis with underlying glut medius weakness.  

A September 2006 private treatment report notes complaints of bilateral hip pain (and back pain), with an onset date of 2003.  Objectively, lower extremity strength, reflexes, and neurological testing were intact/normal.  

The Veteran underwent a VA hip examination in December 2006.  At that time, she reported that her back and hip pain were "interconnected," and that she currently had no tenderness, no flares, and no incapacitating episodes.  Objectively, her gait was slow, but there was no limp and no cane or assistive devices were used.  Examination of the hips revealed no areas of tenderness, swelling, or erythema.  Flexion of the right hip was from 0 to 120 degrees; extension was 0 degrees; abduction was 45 degrees bilaterally; and adduction was 0 degrees.  Internal and external rotations were within normal limits and no pain was noted.  X-rays of the hips were also normal.  The examiner noted that there was no change in active or passive range of motion during repeat testing, and no weakness, incoordination, or instability.  

In a March 2007 VA examination addendum, the December 2006 VA examiner clarified that the Veteran had been treated for bursitis of the hips in the past, but at present, she "does not have any problems with her hips except when she has lower back pain."  The diagnosis provided was bilateral bursitis of the left and right hip without any evidence of limitation of motion at present. 

In a July 2007 VA examination addendum, the VA examiner a diagnosis of bilateral bursitis of the hips, by history, with normal x-rays and no residuals of limitation of motion noted at the time of examination in both hips, including the left hip.  Left hip range of motion was 0 degrees of extension; 120 degrees of flexion; and normal adduction/abduction.  The examiner noted that had been no complaints of tenderness or pain upon VA examination in December 2006. 

In a September 2007 VA treatment report, the Veteran noted a history of hip bursitis and stated that her symptoms had "moved" to the lower lumbar area.  Objectively, the hamstrings were minimally tight; hip flexors were moderately tight on the left and minimally tight on the right; and there was tenderness in the glut medius belly to the trochanter bursae.  The diagnosis was chronic gluteus medius strain and trochanteric tendonitis and bursitis.  Physical therapy consisting of lower extremity stretching/hip flexors/hip strengthening, approximately 2 to 4 times a week was recommended. 

A November 2008 VA x-ray of the hips revealed no acute fractures or dislocations.  

During her October 2009 Board hearing, the Veteran testified that she takes Naproxen for constant bilateral hip pain.  She stated that she has problems sleeping on one side for too long; that her mobility is impeded; and that she receives steroid injections.  

The Veteran underwent a VA hip examination in September 2010.  She reported approximately 50 percent more pain in the left hip than in the right hip.  She endorsed problems sleeping on the hip, bending, driving, and walking over 9 miles.  Joint symptoms included pain and stiffness, with subjective tenderness (worse on right), but no swelling, redness, or popping.  The examiner was able to palpate her greater trochanters, bilaterally, without discomfort.  There were no episodes of locking, dislocation, effusions, inflammation, or flare-ups of joint disease.  There was no arthritis.  There were no limitations on walking.  Standing was limited to 3 to 8 hours.  Gait was normal.  Left hip joint findings included subjective slight tenderness over the trochanteric bursa, negative iliotibial band stretch test, and no swelling, redness, edema, warmth, or inflammation.  Right hip joint symptoms included subjective complaints of significant tenderness over the right trochanteric bursa, with negative stretch test, and no swelling, redness, edema, warmth, or inflammation.  Range of motion of the left and right hip were as follows: flexion was from 0 to 120 degrees; extension from 0 to greater than 5 degrees (i.e. 20 degrees); and abduction from 0 to 40 degrees.  The Veteran was able to cross her left leg over the right and vice versa.  There was no objective evidence of pain with active motion and no additional limitations after three repetitions.  There was no ankylosis.  Heel to toe gait was performed well without antalgic gait and the Veteran had no problems moving about the examination room quickly and smoothly, and without any obvious pain.  

The examiner again noted that when she is distracted from her trochanter tenderness examination by examining the level of her pelvis, the trochanters were palpated with the usual amount of force and without complaints of pain.  She reported that she was able to sit in the room and read without obvious discomfort, but that he current pain level was 9 out of 10.  X-rays revealed a negative examination of the bilateral hips.  Notably, the examiner noted that the Veteran's description of pain (at a 9/10 level) was not compatible with the medication she was taking; her level of treatment; her physical examination; or her ability to continue working. 

VA treatment records dated from January 2010 to August 2012 reflect ongoing complaints of bilateral hip pain, and periodic problems sleeping due to hip pain.  They also indicate that the Veteran underwent physical therapy, with some success, from March to April of 2010.  

The Board notes that 38 C.F.R. § 4.59 indicates that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton, supra, the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context (as is the case here), the Board should address its applicability.  In the instant case, the Board finds that the Veteran has manifested by subjective complaints of pain, stiffness and tenderness.  Therefore, pursuant to Burton and 38 C.F.R. §§ 4.40, 4.59, the Board finds that she is entitled to an initial 10 percent rating for such disability.

In assigning a 10 percent rating for the Veteran's bilateral hip bursitis, the Board has considered her assertion that she experiences chronic pain in hips.  The Veteran, as a lay person, is competent to provide such evidence of his symptoms. See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  The Board finds the Veteran's lay statements relating to her symptomatology credible.

However, an initial rating in excess of 10 percent is not warranted as at no point during the appeal period has limitation of motion in extension, flexion, abduction or adduction, even approached the findings required for a 10 percent evaluation under DCs 5252 and 5253.  Findings made upon VA examinations of 2006/2010 revealed right and left hip flexion of 120 degrees, and abduction to 45 and 40 degrees, respectively, with no objective evidence of pain and no additional limitation of motion on repetitive testing.  In addition, there is no basis for a higher rating for limitation of extension under DC 5251, as extension of the thigh limited to 5 degrees has never been shown during the appeal period. 

Consideration of DC 5250 is inappropriate since there is no ankylosis in the Veteran's right or left hip.  Nor is the Veteran's bilateral hip condition manifested by malunion of the femur with slight knee or hip disability, the criteria required to establish a rating of 10 percent disabling pursuant to DC 5255, as there is no indication of malunion of the femur.  In addition, X-ray films of the hips are negative for arthritis.  No flail joint was found at the Veteran's VA examinations, also rendering DC 5254 inapplicable.

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 115-16.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected  bilateral hip disability with the established criteria found in the rating schedule.  In this regard, the Board finds that the Veteran's symptomatology associated with her bilateral hip disability is fully addressed by the rating criteria.  The Board concludes that the multiple rating criteria considered above adequately contemplate the nature and symptoms associated with the Veteran's bilateral hip disability as well as pain and functional impairment associated with that condition.  A higher rating is available if the condition is shown to be manifested by more severe and/or uncorrected joint damage, functional impairment, or limitation of motion.  As discussed, these criteria were not met as shown by the lay evidence and medical treatment and examination records. Moreover, the Veteran and her representative have not specifically contended that the schedular criteria are not adequate.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, the Board acknowledges that the Veteran is service-connected for both the right and left hip.  However, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional hip impairment that has not been attributed to the assigned ratings. Accordingly, at this juncture, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for her bilateral hip disability.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of her service-connected bilateral hip disorder.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Here however, the evidence associated with the claims file shows that the Veteran is currently employed on a full-time basis.  See VA Examinations, August and September 2010.  Moreover, she has not expressly indicated, nor has the record shown, that her service-connected disabilities effectively render her unemployable.  As such, and on these facts, the Board finds that no TDIU claim, pursuant to Rice, has been raised in connection with the claims for higher ratings herein decided.  

In conclusion, the Board finds that the Veteran is entitled to a 10 percent rating for her left and right hip bursitis on the basis of her reports of pain.  However, as discussed, a rating in excess of 10 percent for her bilateral hip bursitis is not warranted.



ORDER

An initial 10 percent rating, but no greater, for left hip bursitis is granted.

An initial 10 percent rating, but no greater, for right hip bursitis is granted.


____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


